 

Exhibit 10.64

 

March 26, 2013  



 

Stem Cell Cayman Ltd.

c/o Campbells

4th Floor, Scotia Centre

Albert Panton Street

George Town, Grand Cayman

Cayman Islands

 

Gentlemen:

 

Reference is made to the Subscription Agreements, dated February 10, 2011,
November 4, 2011 and March 30, 2012 (the “Agreements”), by and among Stem Cell
Cayman Ltd. (“Cayman”), BioRestorative Therapies, Inc. (formerly Stem Cell
Assurance, Inc.) (“BioRestorative”) and Westbury (Bermuda) Ltd. (the “Lender”)
with respect to loans made by the Lender to Cayman in the amounts of $1,050,000,
$1,000,000 and $1,500,000, respectively (the “Principal Amounts”), evidenced by
Promissory Notes, dated February 10, 2011, November 4, 2011 and March 30, 2012
in the respective Principal Amounts (the “Notes”), which provide, as amended,
that the respective Principal Amounts are payable on March 30, 2013 (the
“Maturity Date”).

 

The Lender agrees that Cayman and BioRestorative have performed all of their
obligations under the Agreements and the Notes, and the Lender waives any and
all defaults by Cayman and BioRestorative thereunder. The Lender agrees further
that, in consideration of the issuance of the BioRestorative Shares (as
hereinafter defined), (i) all accrued and unpaid interest on the Notes is no
longer payable and is hereby waived and (ii) Section 2 (Right to Accelerate) of
each of the Notes is hereby deleted and of no further force or effect.

 

The parties agree that the Notes are hereby amended such that the Maturity Date
for the payment of the respective Principal Amounts shall be July 31, 2014. No
interest shall be payable on the Notes.

 

In consideration of the foregoing, BioRestorative hereby agrees to issue to the
Lender twenty-five million (25,000,000) shares of common stock of BioRestorative
(the “BioRestorative Shares”). The Lender hereby confirms that the
representations and warranties made by it in the Subscription Agreement of even
date by and among Cayman, BioRestorative and the Lender shall apply with equal
force and effect to the BioRestorative Shares.

 

Each Note may only be amended further by a writing executed by Cayman and the
Lender.

 

Except as modified herein, each Note shall continue in full force and effect in
accordance with its terms.

 



[Type text] [Type text] [Type text]

 

 

 

 

      Very truly yours,                 WESTBURY (BERMUDA) LTD.                
By:         Name:         Title:   Agreed:                 STEM CELL CAYMAN LTD.
                By:         Name:         Title:                  
BIORESTORATIVE THERAPIES, INC.                 By:         Name:         Title:
       

 



 

 

